Exhibit 10.1

 

SETTLEMENT AGREEMENT

 



THIS SETTLEMENT AGREEMENT (including the Exhibits hereto, the “Contract”) is
effective as of the 18th day of May, 2020 (the “Effective Date”), by and between
Palm Coast Data Holdco, Inc., a Delaware corporation (“PCDH”), Commerce Blvd
Holdings LLC, a Florida limited liability company (“CBH”), Two Commerce LLC, a
Florida limited liability company (“TC”, and together with PCDH and CBH, the
“AMREP Parties”), Liam Lynch, an individual (“Lynch”), Irish Studio LLC, a
Delaware limited liability company (“IS”), Studio Membership Services, LLC, a
Delaware limited liability company (“SMS”), FulCircle Media, LLC, a Delaware
limited liability company (“FCM”), Media Data Resources, LLC, a Delaware limited
liability company (“MDR”), 11 Commerce Blvd Holdings, LLC, a Delaware limited
liability company (“11 CBH”), and Palm Coast Data LLC, a Delaware limited
liability company (“PCD”, and together with Lynch, IS, SMS, FCM, MDR and 11 CBH,
the “PCD Parties”).

 

RECITALS:

 

WHEREAS, capitalized terms not otherwise defined shall have the meaning
specified in Article I of this Contract;

 

WHEREAS, PCDH and SMS entered into the Membership Interest Purchase Agreement on
April 26, 2019;

 

WHEREAS, SMS owns 100% of the membership interests of PCD;

 

WHEREAS, in connection with the Membership Interest Purchase Agreement, PCD
entered into the Lease Agreement–2 Commerce with TC on April 26, 2019 and the
Lease Agreement–11 Commerce with CBH on April 26, 2019;

 

WHEREAS, PCDH, CBH and TC are Affiliates;

 

WHEREAS, Lynch, PCD, IS, SMS, FCM, MDR and 11 CBH are Affiliates;

 

WHEREAS, PCD has not paid rent with respect to the Lease Agreement–2 Commerce
and the Lease Agreement–11 Commerce beginning in December 2019 through the
Effective Date;

 

WHEREAS, TC filed a complaint in the Circuit Court of the Seventh Judicial
Circuit in and for Flagler County, Florida (Case No. 2019 CA 000803) (the “TC
Lawsuit”) for damages and for the eviction of PCD from Property–2 Commerce as a
result of PCD’s failure to pay rent required under the Lease Agreement–2
Commerce;

 

WHEREAS, CBH filed a complaint in the Circuit Court of the Seventh Judicial
Circuit in and for Flagler County, Florida (Case No. 2019 CA 000802) (the “CBH
Lawsuit”) for damages and for the eviction of PCD from Property–11 Commerce as a
result of PCD’s failure to pay rent required under the Lease Agreement–11
Commerce;

 

WHEREAS, after the institution of the eviction actions, SMS raised various
claims against PCDH with respect to SMS’s acquisition of the membership
interests of PCD from PCDH;

 

WHEREAS, PCDH, SMS and PCD entered into a Settlement Agreement, dated February
18, 2020 (the “First Settlement Agreement”);

 

WHEREAS, the AMREP Parties and the PCD Parties desire to resolve all claims and
other matters between the parties and certain of their Affiliates (the
“Outstanding Claims”);

 

WHEREAS, pursuant to the First Settlement Agreement, the PCD parties paid PCDH
the total sum of $625,000.00;

 



 

 

 

WHEREAS, PCD breached the First Settlement Agreement; and

 

WHEREAS, in order to avoid ongoing litigation, the AMREP Parties and the PCD
Parties have agreed to enter into this Contract upon terms and conditions more
particularly set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, each of the AMREP Parties and each of the PCD Parties
covenant and agree as follows:

 

ARTICLE I – DEFINITIONS

 

The following terms have the meanings specified in this Article I:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Lease Agreement–2 Commerce” that certain Industrial Lease, dated effective
April 26, 2019, as amended, by and between TC, as landlord, and PCD, as tenant,
for the Property–2 Commerce.

 

“Lease Agreement–11 Commerce” that certain Industrial Lease, dated effective
April 26, 2019, as amended, by and between CBH, as landlord, and PCD, as tenant,
for the Property–11 Commerce.

 

“Membership Interest Purchase Agreement” means that certain Membership Interest
Purchase Agreement, dated as of April 26, 2019, between PCDH and SMS, with
respect to the purchase of all of the membership interests of PCD from PCDH by
SMS.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

ARTICLE II – SETTLEMENT

 

Each of the AMREP Parties and each of the PCD Parties hereby agree to settle the
Outstanding Claims upon the following terms and to cause each of their
applicable Affiliates named below to make the payments below and/or to execute
and deliver the documents identified below:

 

1.Settlement Payment. In partial consideration for settling the Outstanding
Claims in accordance with the terms of this Contract, PCD shall pay to PCDH Six
Hundred Fifty Thousand Dollars ($650,000.00) in cash on the Effective Date. The
AMREP Parties and PCD Parties agree and acknowledge that such payment is not the
payment of rent.

 

2.Representations. Each of the PCD Parties represent, warrant, stipulate and
acknowledge to each of the AMREP Parties and each Affiliate of any AMREP Party
that the following statements are true and correct as of the Effective Date:

 



2

 

 

a.the Settlement Payment Amount (as defined in the First Settlement Agreement)
paid by PCD pursuant to the First Settlement Agreement was a payment for which
PCD received fair value, including being (a) a non-refundable deposit for the
performance by PCD under the Property Purchase Agreement (as defined in the
First Settlement Agreement) (which amount was fully applicable to the purchase
price thereof), (b) consideration for CBH and TC agreeing to vacate the
scheduled March 2020 hearings in the TC Lawsuit and CBH lawsuit, (c) fees for
various liquidity availability and credit availability (including an origination
fee for such availability) from the AMREP Parties and their Affiliates under the
exhibits to the First Settlement Agreement and a liquidated settlement amount
agreed between the parties to the First Settlement Agreement for the resolution
of all outstanding claims of such parties and their Affiliates.

 

b.(i) PCD did not pay any rent under the Lease Agreement–2 Commerce (including
non-payment of 2019 real property taxes, late fees, collection/legal costs and
default interest) for the months of December 2019, January 2020, February 2020,
March 2020, April 2020 and May 2020, (ii) such rent equals $472,886.42 as of the
Effective Date and (iii) such $472,886.42 of rent under the Lease Agreement–2
Commerce (including non-payment of 2019 real property taxes, late fees,
collection/legal costs and default interest) for the months of December 2019,
January 2020, February 2020, March 2020, April 2020 and May 2020 is being
forgiven by TC pursuant to the terms of this Contract.

 

c.(i) PCD did not pay any rent under the Lease Agreement–11 Commerce (including
non-payment of 2019 real property taxes, late fees, collection/legal costs and
default interest) for the months of December 2019, January 2020, February 2020,
March 2020, April 2020 and May 2020, (ii) such rent equals $1,015,007.34 as of
the Effective Date and (iii) such $1,015,007.34 of rent under the Lease
Agreement–11 Commerce (including non-payment of 2019 real property taxes, late
fees, collection/legal costs and default interest) for the months of December
2019, January 2020, February 2020, March 2020, April 2020 and May 2020 is being
forgiven by TC pursuant to the terms of this Contract.

 

d.the settlement payment paid by PCD pursuant to paragraph 1 of this Article II
is a payment for which PCD is receiving fair value, including TC entering into
the Second Lease Amendment for Property–2 Commerce (defined below) and CBH
entering into the Second Lease Amendment for Property –11 Commerce (defined
below), which results in changing the expiration date of each such lease from
April 30, 2029 to August 15, 2020 representing approximately $17.0 million of
value released by TC and CBH to PCD.

 

3.Lease Amendments. As of the Effective Date, the Lease Agreement–2 Commerce
shall be amended pursuant to a Second Amendment in the form of Exhibit A
attached hereto (the “Second Lease Amendment for Property–2 Commerce”) and the
Lease Agreement–11 Commerce shall be amended pursuant to a Second Amendment in
the form of Exhibit B attached hereto (the “Second Lease Amendment for Property
–11 Commerce”). The parties to the Second Lease Amendment for Property–2
Commerce and the Second Lease Amendment for Property–11 Commerce shall execute
and deliver such amendments concurrent with this Contract.

 



3

 

 

4.Smithsonian Release Agreement. As of the Effective Date, AMREP Corporation,
Lynch, IS and PCD shall enter into and deliver to the other parties the
Smithsonian Release Agreement in the form of Exhibit C attached hereto (the
“Smithsonian Release Agreement”).

 

5.Terminated Provisions of the First Settlement Agreement. For the avoidance of
doubt, paragraphs numbered 2, 4, 5, 6 and 7 of Article II of the First
Settlement Agreement are deemed null and void.

 

6.Release of Claims. As of the Effective Date, the AMREP Parties and the PCD
Parties shall cause their respective Affiliates to enter into the release
agreements in the forms of Exhibit D and Exhibit E attached hereto
(collectively, the “Release Agreements”). As of the Effective Date, PCD shall
provide CBH a Stipulated Eviction Judgment in the form of Exhibit F attached
hereto (the “CBH Judgment”). PCD agrees that: (i) the “Joint Stipulation for
Final Judgment for Possession and Eviction” attached hereto as Exhibit F (the
“CBH Joint Stipulation”) shall be signed and filed by PCD immediately upon the
mutual execution of this Contract; and (ii) PCD, through counsel, shall appear
at the hearing in the CBH Lawsuit scheduled for May 22, 2020, and fully support
and consent to the Court entering at that hearing the CBH Judgment. As of the
Effective Date, PCD shall provide TC a Stipulated Eviction Judgment of eviction
in the form of Exhibit G attached hereto (the “TC Judgment”). PCD agrees that:
(i) the “Joint Stipulation for Final Judgment for Possession and Eviction”
attached hereto as Exhibit G (the “TC Joint Stipulation”) shall be signed and
filed by PCD immediately upon the mutual execution of this Contract; and (ii)
PCD, through counsel, shall appear at the hearing in the TC Lawsuit scheduled
for May 22, 2020, and fully support and consent to the Court entering at that
hearing the TC Judgment.

 

ARTICLE III – DEFAULT

 

In the event any party shall default in the performance of any of such party’s
promises, obligations or duties hereunder, the non-defaulting party shall have
any and all rights and remedies available for such default at law or in equity,
including the equitable remedies of injunction and specific performance, except
as follows: IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS CONTRACT TO ANY
OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, STATUTORY, EXEMPLARY,
SPECIAL OR PUNITIVE DAMAGES, INCLUDING ANY DAMAGES FOR BUSINESS INTERRUPTION,
DIMINUTION IN VALUE OR LOSS OF USE, DATA, REVENUE OR PROFIT, WHETHER ARISING OUT
OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, REGARDLESS OF
WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR NOT THAT PARTY HAD BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE, NOTWITHSTANDING THE
FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE, THE LIABILITY OF
A PARTY ARISING OUT OF OR RELATED TO THIS CONTRACT OR OTHERWISE TO THE OTHER
PARTY OR ANY THIRD PARTY, WHETHER ARISING OUT OF OR RELATED TO BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, SHALL BE LIMITED TO DIRECT
PROVABLE DAMAGES ONLY.

 



4

 

 

Notwithstanding anything to the contrary, PCD hereby agrees to indemnify, hold
harmless and defend each AMREP Party and each Affiliate of any AMREP Party from
and against any and all losses, damages, liabilities, costs and/or expenses
(including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder), claims, lawsuits or other proceedings incurred or
sustained by, or imposed upon, any AMREP Party or any Affiliate of any AMREP
Party based upon, arising out of, with respect to or by reason of, directly or
indirectly, any inaccuracy in or breach of any representation or warranty of any
PCD Party contained in Paragraph 2 of Article II of this Contract.

 

Notwithstanding anything to the contrary, PCD and IS hereby agree to indemnify,
hold harmless and defend each AMREP Party and each Affiliate of any AMREP Party
from and against any and all losses, damages, liabilities, costs and/or expenses
(including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder), claims, lawsuits or other proceedings incurred or
sustained by, or imposed upon, any AMREP Party or any Affiliate of any AMREP
Party based upon, arising out of, with respect to or by reason of, directly or
indirectly, any sales or use tax or discretionary sales surtax (including any
interest or penalties with respect to such sales or use tax or discretionary
sales surtax) requested or required to be paid by any taxing authority within
the State of Florida in connection with or as a result of the payment
contemplated by Paragraph 1 of Article II of this Contract .

 

ARTICLE IV - NOTICES

 

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the mailing address set forth
below, or such other addresses indicated by one party to the other party in
writing from time to time, via (i) email, (ii) receipted overnight delivery,
delivery fees prepaid; or (ii) receipted hand delivery:

 

To any PCD Party:  Studio Membership Services, LLC    347 West 36th Street, Unit
1300    New York, NY 10018    Attn: Liam Lynch    Email Address: liam@studio.vc
     with a copy to:  Chad P. Pugatch, Esq.    Rice, Pugatch, Robinson, Storfer
& Cohen, PLLC    101 Northeast Third Avenue, Suite 1800    Fort Lauderdale,
Florida 33301    Email Address cpugatch@rprslaw.com         Robert Forman, Esq.
   Robert S. Forman, P.A.    8201 Peters Rd., Suite 1000    Fort Lauderdale,
Florida 33324-3266    Email Address: bob@rsflaw.com

 



5

 

 

   Michael Kean, Esq.    Loren & Kean Law    7111 Fairway Dr. Suite 302    Palm
Beach Gardens, Florida 33418-4206    Email Address: MKean@LorenKeanLaw.com

 

To any AMREP Party:  Palm Coast Data Holdco, Inc.    c/o AMREP Corporation   
620 West Germantown Pike, Suite 175    Plymouth Meeting, Pennsylvania 19462   
Attn: President    Email Address: cvitale@amrepcorp.com      with a copy to: 
Matthew M. Spangler, Esq.    Lastrapes, Spangler & Pacheco, P.A.    333 Rio
Rancho Drive, Suite 401    Rio Rancho, New Mexico 87124    Email Address:
ms@lsplegal.com

 

Any notice or communication given hereunder shall be deemed to have been given:
(i) if sent by e-mail, as of the date of transmission if sent before 5:00 p.m.
Eastern Daylight Time and the day after transmission if after 5:00 p.m. Eastern
Daylight Time, (ii) as of the date of delivery, if hand delivered; or (ii) as of
the day following the date of delivery to an overnight courier service, if sent
by overnight delivery.

 

ARTICLE V - MISCELLANEOUS PROVISIONS

 

1.            This Contract contains the entire agreement between the AMREP
Parties and the PCD Parties and there are no other terms, conditions, promises,
understandings, statements or representations, express or implied, concerning
the transaction contemplated hereunder. All exhibits attached hereto, or to be
attached hereto, are incorporated herein by reference. This Contract shall inure
to the benefit of and bind the parties hereto, their personal representatives
and successors and assigns. This Contract shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

2.            Each AMREP Party represents and warrants to each PCD Party that
(a) each AMREP Party has full power and authority to enter into this Contract
and perform this Contract in accordance with its terms and (b) the individual
executing this Contract on behalf of each AMREP Party is authorized to do so
and, upon his executing this Contract, this Contract shall be binding and
enforceable upon each AMREP Party in accordance with its terms.

 

3.            Each PCD Party represents and warrants to each AMREP Party that
(a) each PCD Party has full power and authority to enter into this Contract and
perform this Contract in accordance with its terms and (b) the individual
executing this Contract on behalf of each PCD Party is authorized to do so and,
upon executing this Contract, this Contract shall be binding and enforceable on
each PCD Party in accordance with its terms.

 



6

 

 

4.            The waiver of any breach of this Contract by any party shall not
constitute a waiver of any subsequent breach either of the same or another
provision of this Contract. If any of the provisions of this Contract shall be
held by a court of competent jurisdiction to be unenforceable, the remaining
provisions of this Contract, as the case may be, shall not be affected thereby.

 

5.            This Contract may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall be deemed to be one and
the same agreement. A signed copy of this Contract delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Contract. Each party may copy this completed
Contract for electronic storage in a non-editable format, at which time the
paper form of this Contract may be destroyed. Each party agrees that following
the electronic storage of this Contract, any hardcopy printout of that
electronically stored information will constitute an original of this Contract.

 

6.            For purposes of this Contract, (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something; (c)
“will” and “shall” are expressions of command and not merely expressions of
future intent or expectation; (d) “written” or “in writing” is used for emphasis
in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in Article IV in those and
other circumstances; (e) singular use of words shall include the plural and vice
versa; (f) use of a specific gender imports the other gender(s); (g) unless the
context expressly provides otherwise, any approval, determination, election or
authorization required to be obtained from a party shall be at such party’s sole
discretion; (h) any reference to a number of days shall refer to calendar days
and any reference to “month” shall refer to “calendar month;” (i) the word “or”
is not exclusive; and (j) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Contract as a whole. Unless the context otherwise
requires, references herein: (x) to Paragraphs, Articles and Exhibits refer to
the Paragraphs and Articles of, and Exhibits attached to, this Contract; (y) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to any law means such law as
amended, modified, codified, replaced or reenacted. All remedies, rights,
undertakings, obligations, and agreements contained in this Contract shall be
cumulative, and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of either party. The headings in this
Contract are for reference only and shall not affect the interpretation of this
Contract. The parties intend that each representation, warranty, acknowledgment,
agreement and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, acknowledgment, agreement
or covenant contained herein in any respect, the fact that there exists another
representation, warranty, acknowledgment, agreement or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of such representation, warranty, acknowledgment, agreement
or covenant.

 

7.            Time is of the essence in the performance of this Contract. The
parties hereto agree that force majeure shall not apply to this Contract.
Furthermore, the parties hereto agree that the current COVID-19 pandemic is not
a force majeure event and is not a reason for any delay in payment or
performance under this Contract.

 



7

 

 

8.            Nothing contained herein is intended to create, nor shall it ever
be construed to make (a) any each AMREP Party or any Affiliate of any each AMREP
Party and (b) any PCD Party or any Affiliate of any PCD Party partners or joint
venturers.

 

9.            If either party shall be required to employ an attorney to enforce
or defend the rights of such party hereunder, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs from the other
party. The prevailing party shall be the party who receives substantially the
relief sought, whether by judgment, summary judgment, dismissal, settlement or
otherwise.

 

10.          No Party shall assign this Contract or its rights hereunder without
the prior written consent of the other Parties.

 

11.          Each Affiliate of any AMREP Party is a third party beneficiary of
Paragraph 2 of Article II of this Contract.

 

12.          The parties hereto each acknowledge having had full opportunity to
consult with counsel of their choice before executing this Contract.

 

13.          The parties hereto understand and agree this settlement is the
compromise of disputed claims, and the agreements and payments set forth herein
are not to be construed as admissions of liability by any party, which liability
is expressly denied.

 

14.          Each party is solely responsible for any tax consequences it may
incur by taking the action set forth in this Contract.

 

 



[Signatures on following pages]

 



8

 

 

IN WITNESS WHEREOF, the parties have caused this Contract to be duly executed
and delivered as of the Effective Date.

 



Irish Studio LLC     /s/ Liam Lynch     Name: Liam Lynch By: /s/ Liam Lynch    
  Name: Liam Lynch     Title: Managing Member     Studio Membership Services,
LLC FulCircle Media, LLC         By: /s/ Liam Lynch   By: /s/ Liam Lynch    
Name: Liam Lynch   Name: Liam Lynch   Title: Managing Member   Title: Managing
Member     Media Data Resources, LLC Palm Coast Data LLC         By: /s/ Liam
Lynch   By: /s/ Liam Lynch     Name: Liam Lynch Name: Liam Lynch   Title:
Managing Member   Title: Managing Member     11 Commerce Blvd Holdings, LLC    
    By: /s/ Liam Lynch       Name: Liam Lynch     Title: Managing Member        





 



Palm Coast Data Holdco, Inc. Commerce Blvd Holdings LLC         By: /s/
Christopher V. Vitale   By: /s/ Christopher V. Vitale     Name: Christopher V.
Vitale   Name: Christopher V. Vitale   Title: President   Title: President    
Two Commerce LLC           By: /s/ Christopher V. Vitale       Name: Christopher
V. Vitale     Title: President  



 



9

 





 

Exhibit A to the Settlement Agreement



 

LEASE AMENDMENT FOR PROPERTY – TWO COMMERCE

 

SECOND AMENDMENT TO INDUSTRIAL LEASE

(REPLACES FIRST AMENDMENT IN ITS ENTIRETY)

 

THIS SECOND AMENDMENT (the “Second Amendment”) is made and entered into as of
the 18th day of May, 2020 (the “Date Hereof”), by and between TWO COMMERCE LLC,
a Florida limited liability company (“Landlord”), and PALM COAST DATA LLC, a
Delaware limited liability company (“Tenant”).

 

WHEREAS, Landlord and Tenant entered into an Industrial Lease dated April 26,
2019 (the “Lease”) for certain real property located at 2 Commerce Boulevard,
Palm Coast, Florida, and more particularly described in the Lease (the “Leased
Premises”);

 

WHEREAS, Landlord and Tenant entered into a First Amendment to Industrial Lease
dated February 18, 2020 (the “First Amendment”);

 

WHEREAS, Tenant and Landlord have agreed to amend the Lease and make certain
other agreements benefitting Landlord and Tenant; and

 

WHEREAS, Landlord is willing to amend the Lease and enter into certain other
agreements as contained in this Second Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, Landlord and Tenant agree and covenant as follows:

 

1.            Definitions. Capitalized terms used but not defined in this Second
Amendment have the meanings given to them in the Lease.

 

2.            Amendment. The Lease is hereby amended as follows:

 

A.       The First Amendment is null and void and of no further force or effect
and is replaced by this Second Amendment.

 

B.       The term of the Lease is amended to expire on August 15, 2020.

 

C.       Notwithstanding anything to the contrary in the Lease, Tenant shall
provide to Landlord in cash, at the time of execution hereof, a security deposit
in the sum of $86,500.00. Such security deposit is being held by Landlord to
secure Tenant’s obligations under the Lease (as amended by this Second
Amendment).

 

D.       Notwithstanding anything to the contrary in the Lease, starting on the
Date Hereof, Base Rent shall be One Hundred Sixteen Thousand Dollars
($116,000.00) plus applicable taxes at the rate of 6.5% or Seven Thousand Five
Hundred Forty Dollars ($7,540.00) for the period from and including the Date
Hereof through and including August 15, 2020. Notwithstanding anything to the
contrary in the Lease, Tenant shall provide to Landlord in cash, at the time of
execution hereof, Base Rent (including the applicable taxes thereon) in the
amount of One Hundred Twenty Three Thousand Fiver Hundred Forty Dollars
($123,540.00).

 

E.       In addition to any other similar terms and provisions contained in the
Lease, from the Date Hereof until Tenant fully vacates the Leased Premises,
Tenant shall permit Landlord (and Landlord’s employees, agents and contractors)
to fully market the Leased Premises for sale or for lease, including without
limitation on-site signage, coordination of in-person showings and full,
accurate and timely cooperation with any prospective buyer’s or lessee’s due
diligence requests.

 



 

 

 

F.       Time is of the essence in the performance of the Lease. Landlord and
Tenant agree that force majeure shall not apply to Lease. Furthermore, Landlord
and Tenant agree that the current COVID-19 pandemic is not a force majeure event
and is not a reason for any delay in payment or performance under the Lease.

 

3.           Ratification. As modified by this Second Amendment, the Lease is
ratified and affirmed by Landlord and Tenant.

 

[Signatures on the following page.]

 



 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first written above.

 

TENANT:   LANDLORD: Palm Coast Data LLC, a   Two Commerce LLC, a Delaware
limited liability company   Florida limited liability company       By: /s/ Liam
Lynch   By: /s/ Christopher V. Vitale           Name: Liam Lynch   Name:
Christopher V. Vitale           Title: Managing Member   Title: President      
    WITNESSES:   WITNESSES:       /s/ Kristine Lynch   /s/ Kevin J. Dougherty
First Witness for Tenant   First Witness for Landlord [Sign above; print name:
Kristine Lynch   [Sign above; print name: Kevin J. Dougherty

 

/s/ Joseph Coyne

  /s/ Daria M. Dougherty Second Witness for Tenant   Second Witness for Landlord
[Sign above; print name: Joseph Coyne



  [Sign above; print name: Daria M. Dougherty      



 



 

 

 

 

Exhibit B to the Settlement Agreement

 



LEASE AMENDMENT FOR PROPERTY – 11 COMMERCE

 

SECOND AMENDMENT TO INDUSTRIAL LEASE

(REPLACES FIRST AMENDMENT IN ITS ENTIRETY)

 

THIS SECOND AMENDMENT (the “Second Amendment”) is made and entered into as of
the 18th day of May , 2020 (the “Date Hereof”), by and between COMMERCE BLVD
HOLDINGS LLC, a Florida limited liability company (“Landlord”), and PALM COAST
DATA LLC, a Delaware limited liability company (“Tenant”).

 

WHEREAS, Landlord and Tenant entered into an Industrial Lease dated April 26,
2019 (the “Lease”) for certain real property located at 11 Commerce Boulevard,
Palm Coast, Florida, and more particularly described in the Lease (the “Leased
Premises”);

 

WHEREAS, Landlord and Tenant entered into a First Amendment to Industrial Lease
dated February 18, 2020 (the “First Amendment”);

 

WHEREAS, Tenant and Landlord have agreed to amend the Lease and make certain
other agreements benefitting Landlord and Tenant; and

 

WHEREAS, Landlord is willing to amend the Lease and enter into certain other
agreements as contained in this Second Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, Landlord and Tenant agree and covenant as follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Second Amendment have the meanings given to them in the Lease.

 

2.             Amendment. The Lease is hereby amended as follows:

 

A.       The First Amendment is null and void and of no further force or effect
and is replaced by this Second Amendment.

 

B.       The term of the Lease is amended to expire on August 15, 2020.

 

C.       Notwithstanding anything to the contrary in the Lease, Tenant shall
provide to Landlord in cash, at the time of execution hereof, a security deposit
in the sum of $173,000.00. Such security deposit is being held by Landlord to
secure Tenant’s obligations under the Lease (as amended by this Second
Amendment).

 

D.       Notwithstanding anything to the contrary in the Lease, starting on the
Date Hereof, Base Rent shall be Two Hundred Thirty-Four Thousand Dollars
($234,000.00) plus applicable taxes at the rate of 6.5% or Fifteen Thousand Two
Hundred Ten Dollars ($15,210.00) for the period from and including the Date
Hereof through and including August 15, 2020. Notwithstanding anything to the
contrary in the Lease, Tenant shall provide to Landlord in cash, at the time of
execution hereof, Base Rent (including the applicable taxes thereon) in the
amount of Two Hundred Forty-Nine Thousand Two Hundred Ten Dollars ($249,210.00).

 

E.       In addition to any other similar terms and provisions contained in the
Lease, from the Date Hereof until Tenant fully vacates the Leased Premises,
Tenant shall permit Landlord (and Landlord’s employees, agents and contractors)
to fully market the Leased Premises for sale or for lease, including without
limitation on-site signage, coordination of in-person showings and full,
accurate and timely cooperation with any prospective buyer’s or lessee’s due
diligence requests.

 



 

 

 

F.       Time is of the essence in the performance of the Lease. Landlord and
Tenant agree that force majeure shall not apply to Lease. Furthermore, Landlord
and Tenant agree that the current COVID-19 pandemic is not a force majeure event
and is not a reason for any delay in payment or performance under the Lease.

 

3.             Ratification. As modified by this Second Amendment, the Lease is
ratified and affirmed by Landlord and Tenant.

 

[Signatures on the following page.]

 



 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first written above.

 



TENANT:   LANDLORD: Palm Coast Data LLC, a   Commerce Blvd Holdings LLC, a
Delaware limited liability company   Florida limited liability company          
  By: /s/ Liam Lynch   By: /s/ Christopher V. Vitale       Name: Liam Lynch  
Name: Christopher V. Vitale        Title: Managing Member   Title: President    
      WITNESSES:   WITNESSES:       /s/ Kristine Lynch   /s/ Kevin J. Dougherty
First Witness for Tenant   First Witness for Landlord [Sign above; print name:
Kristine Lynch   [Sign above; print name: Kevin J. Dougherty            

/s/ Joseph Coyne

  /s/ Daria M. Dougherty Second Witness for Tenant   Second Witness for Landlord
[Sign above; print name: Joseph Coyne   [Sign above; print name: Daria M.
Dougherty

 



 

 

 

 



Exhibit C to the Settlement Agreement



 

 



SMITHSONIAN RELEASE AGREEMENT

 

THIS SMITHSONIAN RELEASE AGREEMENT (the “Contract”) is effective as of the 18th
day of May, 2020 (the “Effective Date”), by and among AMREP Corporation, an
Oklahoma corporation (“AMREP”), Liam Lynch, an individual (“Lynch”), Palm Coast
Data LLC, a Delaware limited liability company (“PCD”), and Irish Studio, LLC, a
Delaware limited liability company (“Irish Studio”).

 

RECITALS:

 

WHEREAS, AMREP is a party to the Smithsonian Agreement (defined below) pursuant
to which AMREP may have certain payment obligations to Smithsonian in the future
dependent on the performance of PCD to perform under its service agreement with
Smithsonian;

 

WHEREAS, certain affiliates of AMREP, Lynch, Irish Studio and PCD are entering
into various agreements, including this Contract, to resolve certain matters;
and

 

WHEREAS, Lynch and PCD desire to remove AMREP from its obligations under the
Smithsonian Agreement upon the terms and conditions stated hereinbelow, and

 

WHEREAS, a document entitled “Smithsonian Release Agreement” had previously been
entered into on or about February 18, 2020 by and between certain of the parties
hereto (“First Smithsonian Release”). It is the intention of the parties hereto
that the First Smithsonian Release be considered null and void, terminated and
or no further force or effect, and replaced by this Contract.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, AMREP, Lynch, Irish Studio and PCD covenant and agree as
follows:

 

ARTICLE I - DEFINITIONS

 

The following terms have the meanings specified in this Article I:

 

“Smithsonian” means Smithsonian Institution, a trust instrumentality of the
United States created by an Act of Congress in 1846.

 

“Smithsonian Agreement” means that certain Support Agreement, dated May 14,
2018, by and between AMREP and Smithsonian, through Smithsonian Enterprises.

 

“Smithsonian Payment” means any amounts required to be paid by AMREP or its
affiliates to Smithsonian or any of its affiliates pursuant to the terms and
conditions of the Smithsonian Agreement.

 



 

 

 

ARTICLE II – TERMINATION OF PRIOR AGREEMENT

 

The First Smithsonian Release is null and void and is hereby replaced with this
Contract.

 

ARTICLE III - PCD OBLIGATION TO PAY

 

In the event that at any time AMREP shall be required to pay the Smithsonian
Payment, PCD shall promptly pay Smithsonian or its affiliates the Smithsonian
Payment prior to the date such Smithsonian Payment is due to be paid by AMREP to
Smithsonian or its affiliates but no later than five (5) business days following
PCD’s receipt of notice from AMREP of such Smithsonian Payment.

 

ARTICLE IV- TERMINATION OF AMREP OBLIGATIONS

 

PCD, Irish Studio and Lynch shall use their best efforts to have Smithsonian
terminate the Smithsonian Agreement. PCD, Irish Studio and Lynch shall use their
best efforts to have PCD or one or more of their affiliates or owners enter into
a new support agreement replacing the Smithsonian Agreement.

 

ARTICLE V – GUARANTY OF IRISH STUDIO

 

Irish Studio hereby irrevocably, absolutely and unconditionally guarantees the
full and prompt payment and performance when due of PCD’s obligations under
Articles III hereof (the “Guaranty”). This Guaranty shall be effective as of the
Effective Date and shall remain in full force and effect until the earlier of
(A) the date on which all of PCD’s obligations under Articles III hereof are
indefeasibly paid in full, satisfied and have expired by their terms or (B) an
express release and termination is given in writing by AMREP. This Guaranty
shall be a continuing and irrevocable guaranty, shall be a guaranty of
performance and not of collection, and the liability of the Guarantors hereunder
shall remain in full force and effect and shall in no way be affected, modified,
or diminished by reason of (i) any modification or waiver of, or change in, any
of the terms or conditions of the Smithsonian Agreement in accordance with the
terms and conditions thereof; (ii) any bankruptcy, insolvency, reorganization,
liquidation, arrangement, assignment for the benefit of creditors, receivership,
trusteeship or similar proceeding (a “Bankruptcy Event”) affecting PCD, whether
or not notice thereof is given to Irish Studio; or (iii) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, Irish
Studio hereunder. For the avoidance of doubt, nothing contained herein shall be
deemed to limit the rights of, or defenses available to, AMREP or its affiliates
under any of other agreement.

 

Irish Studio hereby unconditionally waives promptness, diligence, notice of
acceptance of this Guaranty and any other notice with respect to this Guaranty.
Irish Studio agrees to pay AMREP on demand all reasonable fees and costs,
including reasonable attorneys’ fees, incurred by or on behalf of AMREP in
enforcing the obligations of Irish Studio under this Guaranty. This Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time payment of any amount made by Irish Studio to AMREP is rescinded, avoided
or rendered void as a preferential transfer, impermissible set-off, fraudulent
conveyance or must otherwise be returned by AMREP upon the occurrence of a
Bankruptcy Event affecting Irish Studio, PCD, all as though such payment had not
been made. The rights of AMREP under this Guaranty are not conditional or
contingent upon any requirement of, or attempt by, AMREP to exercise any of its
rights under any other agreement or any other provision of this Contract. Irish
Studio irrevocably waives any present or future right to which Irish Studio is
or becomes entitled to be subrogated to AMREP’s rights against PCD or to seek
contribution, reimbursement, indemnification, subrogation or the like from PCD
on account of this Guaranty, or to assert any other claim or right of action
against PCD on account of, or arising under, or relating to this Guaranty.

 



2

 

 

Irish Studio’s obligations to make payment in accordance with the terms of this
Guaranty shall not be impaired, modified, changed, released or limited in any
manner whatsoever by: (a) any impairment, modification, change, release or
limitation of obligations under Articles III hereof or PCD’s estate in
bankruptcy or reorganization resulting from the operation of any present or
future provision of the Federal Bankruptcy Act or other statute or from the
decision of any court; (b) any insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding relating to PCD or
its properties or creditors; (c) any presently existing or hereinafter enacted
or made law, ordinance, regulation, judicial decision or administrative decision
of any type or nature, including any law, ordinance, regulation, judicial
decision or administrative decision which or otherwise impairs PCD’s ability to
perform PCD’s obligations under Articles III hereof; (d) the fact that any of
PCD’s obligations under Articles III hereof may become due or payable in or, in
connection with, or by reason of, any agreement or transaction which may be
invalid, irregular or unenforceable for any reason, or if PCD is a partnership,
by the addition, withdrawal or death of any partner or any other change therein;
or (e) by reason of any action whatsoever taken by AMREP or any of its
affiliates (including a sale, lease, disposition, liquidation or other
realization), which may be negligent, willful or otherwise in respect to any
security in which AMREP or any of its affiliates may at any time have any
interest or against any other party liable for all or any part of PCD’s
obligations under Articles III hereof.

 

ARTICLE VI – NOTICES

 

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the mailing address set forth
below, or such other addresses indicated by one party to the other party in
writing from time to time, via (i) email, (ii) receipted overnight delivery,
delivery fees prepaid; or (ii) receipted hand delivery:

 

To Lynch, Irish Studio and PCD: Palm Coast Data LLC   347 West 36th Street, Unit
1300   New York, NY 10018   Attn: Liam Lynch   Email Address: liam@studio.vc    
with a copy to: Chad P. Pugatch, Esq.   Rice Pugatch Robinson Storfer & Cohen,
PLLC   101 Northeast Third Avenue, Suite 1800   Fort Lauderdale, Florida 33301  
Email Address: cpugatch@rprslaw.com       Robert Forman, Esq.   Robert S.
Forman, P.A.   8201 Peters Rd., Suite 1000   Fort Lauderdale, Florida 33324-3266
  Email Address: bob@rsflaw.com       Michael Kean, Esq.   Loren & Kean Law  
7111 Fairway Dr. Suite 302   Palm Beach Gardens, Florida 33418-4206   Email
Address: MKean@LoenKeanLaw.com         To AMREP: AMREP Corporation   620 West
Germantown Pike, Suite 175   Plymouth Meeting, Pennsylvania 19462   Attn:
President   Email Address: cvitale@amrepcorp.com     with a copy to: Matthew M.
Spangler, Esq.   Lastrapes, Spangler & Pacheco, P.A.   333 Rio Rancho Drive,
Suite 401   Rio Rancho, New Mexico 87124   Email Address: ms@lsplegal.com

 

Any notice or communication given hereunder shall be deemed to have been given:
(i) if sent by e-mail, as of the date of transmission if sent before 5:00 p.m.
Eastern Daylight Time and the day after transmission if after 5:00 p.m. Eastern
Daylight Time, (ii) as of the date of delivery, if hand delivered; or (ii) as of
the day following the date of delivery to an overnight courier service, if sent
by overnight delivery.

 



3

 

 

ARTICLE VII - MISCELLANEOUS PROVISIONS

 

1.                     This Contract contains the entire agreement between
AMREP, Lynch, Irish Studio and PCD and there are no other terms, conditions,
promises, understandings, statements or representations, express or implied,
concerning the transaction contemplated hereunder. This Contract shall inure to
the benefit of and bind the parties hereto, their personal representatives and
successors and assigns. This Contract shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

2.                     The waiver of any breach of this Contract by any party
shall not constitute a waiver of any subsequent breach either of the same or
another provision of this Contract. If any of the provisions of this Contract
shall be held by a court of competent jurisdiction to be unenforceable, the
remaining provisions of this Contract, as the case may be, shall not be affected
thereby.

 

3.                     AMREP represents and warrants to Lynch, Irish Studio and
PCD that the individual executing this Contract on behalf of AMREP is authorized
to do so and, upon his executing this Contract, this Contract shall be binding
and enforceable upon AMREP in accordance with its terms.

 

4.                     Each Lynch, Irish Studio and PCD represents and warrants
to AMREP that (a) each of Lynch, Irish Studio and PCD has full power and
authority to enter into this Contract and perform this Contract in accordance
with its terms, (b) the individual executing this Contract on behalf of Lynch,
Irish Studio and PCD is authorized to do so and, upon executing this Contract,
this Contract shall be binding and enforceable on Lynch, Irish Studio and PCD in
accordance with its terms and (c) Irish Studio has not been insolvent at any
time since January 1, 2019, is not currently insolvent and will not be rendered
insolvent by virtue of the transactions contemplated by the Settlement
Agreement, dated as of the Effective Date, by and between Palm Coast Data
Holdco, Inc., Commerce Blvd Holdings LLC, Two Commerce LLC, Lynch, Irish Studio,
Studio Membership Services, LLC, FulCircle Media, LLC, Media Data Resources,
LLC, 11 Commerce Blvd Holdings, LLC and PCD. For purposes of the foregoing,
“insolvent” means, with respect to Irish Studio, that (i) the sum of Irish
Studio’s debts is greater than all of its assets at a fair valuation or (ii)
Irish Studio is generally not paying its debts as they become due. The
representations and warranties of Lynch, Irish Studio and PCD contained in this
Paragraph 4 of this Article VI shall survive closing, shall not be subject to
the doctrine of merger.

 

5.                     This Contract may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Contract delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Contract. Each party may copy this completed
Contract for electronic storage in a non-editable format, at which time the
paper form of this Contract may be destroyed. Each party agrees that following
the electronic storage of this Contract, any hardcopy printout of that
electronically stored information will constitute an original of this Contract.

 



4

 

 

6.                    For purposes of this Contract, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something; (c)
“will” and “shall” are expressions of command and not merely expressions of
future intent or expectation; (d) “written” or “in writing” is used for emphasis
in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in Article VII in those and
other circumstances; (e) singular use of words shall include the plural and vice
versa; (f) use of a specific gender imports the other gender(s); (g) unless the
context expressly provides otherwise, any approval, determination, election or
authorization required to be obtained from a party shall be at such party’s sole
discretion; (h) any reference to a number of days shall refer to calendar days
and any reference to “month” shall refer to “calendar month;” (i) the word “or”
is not exclusive; and (j) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Contract as a whole. Unless the context otherwise
requires, references herein: (x) to Articles refer to the Articles of this
Contract; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
any law means such law as amended, modified, codified, replaced or reenacted.
All remedies, rights, undertakings, obligations, and agreements contained in
this Contract shall be cumulative, and none of them shall be in limitation of
any other remedy, right, undertaking, obligation or agreement of either party.
The headings in this Contract are for reference only and shall not affect the
interpretation of this Contract. The parties intend that each representation,
warranty, acknowledgement, agreement and covenant contained herein shall have
independent significance. If any party has breached any representation,
warranty, acknowledgement, agreement or covenant contained herein in any
respect, the fact that there exists another representation, warranty,
acknowledgement, agreement or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of such representation, warranty, acknowledgement, agreement or covenant.

 

7.                    Time is of the essence in the performance of this
Contract. The parties hereto agree that force majeure shall not apply to this
Contract. Furthermore, the parties hereto agree that the current COVID-19
pandemic is not a force majeure event and is not a reason for any delay in
payment or performance under this Contract.

 

8.                     Nothing contained herein is intended to create, nor shall
it ever be construed to make, AMREP, Lynch, Irish Studio or PCD partners or
joint venturers.

 

9.                     If any party shall be required to employ an attorney to
enforce or defend the rights of such party hereunder, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
parties. The prevailing party shall be the party who receives substantially the
relief sought, whether by judgment, summary judgment, dismissal, settlement or
otherwise.

 

10.                  Lynch, Irish Studio and PCD shall not assign this Contract
or its rights hereunder without the prior written consent of AMREP.

 

[Signatures on following pages]

 



5

 

 

IN WITNESS WHEREOF, the parties have executed this Contract as of the Effective
Date.

 

  AMREP Corporation             By: /s/ Christopher V. Vitale     Name:
Christopher V. Vitale     Title: President           /s/ Liam Lynch   Name: Liam
Lynch             Irish Studio LLC,     a Delaware limited liability company    
      By: /s/ Liam Lynch     Name: Liam Lynch     Title: Managing Member        
    Palm Coast Data LLC,    a Delaware limited liability company           By:
/s/ Liam Lynch     Name: Liam Lynch     Title: Managing Member

 



6

 

 

 

 

 

 

Exhibit D to the Settlement Agreement

 



RELEASE AGREEMENT

 

This Release Agreement, dated as of May 18, 2020 (the “Release Agreement”), is
made

 

·by Liam Lynch, an individual (“Lynch”), Irish Studio LLC, a Delaware limited
liability company (“IS”), Studio Membership Services, LLC, a Delaware limited
liability company (“SMS”), FulCircle Media, LLC, a Delaware limited liability
company (“FCM”), Media Data Resources, LLC, a Delaware limited liability company
(“MDR”), 11 Commerce Blvd Holdings, LLC, a Delaware limited liability company
(“11 CBH”), and Palm Coast Data LLC, a Delaware limited liability company
(“PCD”, and together with Lynch, IS, SMS, FCM, MDR and 11 CBH, the “PCD
Parties”),     ·in favor of AMREP Corporation, an Oklahoma corporation (“AXR”),
American Republic Investment Co., a Delaware corporation (“ARIC”), AMREP
Southwest Inc., a New Mexico corporation (“ASW”), Outer Rim Investments, Inc., a
New Mexico corporation (“ORI”), Palm Coast Data Holdco, Inc., a Delaware
corporation (“PCDH”), Commerce Blvd Holdings LLC, a Florida limited liability
company (“CBH”), and Two Commerce LLC, a Florida limited liability company
(“TC”, and together with AXR, ARIC, ASW, ORI, PCDH and CBH, the “AMREP Parties”)
(the PCD Parties and the AMREP Parties are referred to as the “Parties”, and
each, a “Party”), and the other Releasees (defined below).

 

WITNESSETH:

 

WHEREAS, Lynch is a majority member in, and majority owner of, IS;

 

WHEREAS, IS is the sole member in, and sole owner of, SMS;

 

WHEREAS, SMS is the sole member in, and sole owner of, each of PCD and MDR;

 

WHEREAS, PCD is the sole member in, and sole owner of, FCM;

 

WHEREAS, AXR owns all of the issued and outstanding shares of capital stock of
ARIC;

 

WHEREAS, ARIC owns all of the issued and outstanding shares of capital stock of
PCDH and ASW;

 

WHEREAS, ARIC is the sole member in, and sole owner of, CBH;

 

WHEREAS, ASW owns all of the issued and outstanding shares of capital stock of
ORI;

 

WHEREAS, ORI is the sole member in, and sole owner of, TC;

 

WHEREAS, each of the PCD Parties are Affiliates (as defined herein);

 



 

 

 

WHEREAS, each of the AMREP Parties are Affiliates;

 

WHEREAS, the PCD Parties and the AMREP Parties are entering into Settlement
Agreement of even date herewith (the “Settlement Agreement”) by which this
Release Agreement is a required document; and

 

WHEREAS, each PCD Party and the other Releasors (as defined herein) are
releasing each AMREP Party and each of their Affiliates and the other Releasees
(as defined herein) from the Released Claims (as defined herein).

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.           Release.

 

(a)          Effective as of the date hereof, each PCD Party, for itself and on
behalf of each other Releasor, hereby irrevocably and unconditionally releases,
waives and forever discharges each Releasee of and from any and all Released
Claims.

 

(i)            The term “Claims” means actions, causes of action, suits, losses,
liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands, of every kind and nature whatsoever,
whether now known or unknown, foreseen or unforeseen, matured or unmatured,
suspected or unsuspected, unanticipated as well as anticipated, that now exist
or may hereafter accrue based on matters now unknown as well as known, in law,
admiralty or equity, which any of such Releasors ever had, now have or hereafter
can, shall or may have against any of such Releasees for, upon or by reason of
any matter, cause, conduct, event, occurrence, omission or thing whatsoever,
existing or occurring before the date hereof.

 

(ii)           The term “Releasor” means each PCD Party, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each PCD
Party or each of its Affiliates; provided that, the term “Releasor” shall not
include any AMREP Party.

 

(iii)          The term “Releasee” means each AMREP Party, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each
AMREP Party or each of its Affiliates; provided that, the term “Releasee” shall
not include any PCD Party.

 

(iv)          The term “Affiliate” of a Person means any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 



 2 

 

 

(v)           The term “Person” means an individual, corporation, partnership,
joint venture, limited liability company, governmental authority, unincorporated
organization, trust, association or other entity.

 

(vi)          The term “Law” means any statute, law, ordinance, regulation,
rule, code, order, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator or federal, state or
local court or tribunal of competent jurisdiction.

 

(vii)         The term “Released Claims” means any and all Claims arising from
events occurring from the beginning of time to the date of this Release
Agreement including without limitation any and all Claims which: (i) were or
could have been included in the TC Lawsuit (as defined in the Settlement
Agreement) and/or the CBH Lawsuit (as defined in the Settlement Agreement), (ii)
arose, arise from or are related, directly or indirectly, to the Membership
Interest Purchase Agreement between PCDH and SMS dated April 26, 2019, the
ownership of Membership Interests in PCD by SMS, and/or the PCD business,
customer contracts, leases or other PCD contracts; (iii) any claim by any PCD
Party or any third party related to PCD client postage deposits and/or
dividends, distributions or payments related thereto; and (iv) claims for
avoidance of a $625,000 preferential transfer pursuant to the Bankruptcy Code,
but specifically excludes any Claims arising under or for the purpose of
enforcing the terms and provisions of the Settlement Agreement.

 

(b)          Each PCD Party, on behalf of itself and each other Releasor, hereby
irrevocably agrees to refrain from directly or indirectly asserting any claim or
demand or commencing (or causing to be commenced) any suit, action, or
proceeding of any kind, in any court or before any tribunal, against any
Releasee based upon any Released Claim.

 

(c)          Each PCD Party, on behalf of itself and each other Releasor,
represents and warrants that (i) it or another Releasor is the exclusive owner
of the Released Claims and that, as of the date hereof, no Releasor has
assigned, sold, transferred or otherwise conveyed any Released Claim to any
other person or entity and (ii) as of the date hereof, no Releasor has filed
with any court, tribunal or alternative dispute resolution organization any
claim, demand, action, joinder or cause of action against any Releasee. If this
warranty and representation should later be found to be untrue, then, in
addition to any other relief or damages to which a Releasee may be entitled,
each PCD Party shall, at no cost or expense to any Releasee, immediately file
all documents and take all action necessary to have the claim, action or cause
of action dismissed or discontinued with prejudice.

 

(d)          Each PCD Party, on behalf of itself and each other Releasor,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that any Releasor now knows or believes to exist
regarding the subject matter of the release contained in this Section 1, and
which, if known at the time of signing this Release Agreement, may have
materially affected this Release Agreement and such Party’s decision to enter
into it and grant the release contained in this Section 1. Nevertheless, each
PCD Party, on behalf of itself and each other Releasor, intends to and does
fully, finally and forever waive, settle and release all Released Claims that
now exist, may arise or accrue hereafter or previously existed, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of any additional or different facts. Each PCD Party,
on behalf of itself and each other Releasor, hereby waives, settles and releases
any right or Released Claims that might arise as a result of any such different
or additional Claims or facts.

 



 3 

 

 

(e)          Notwithstanding anything to the contrary, PCD and IS hereby agrees
to indemnify, hold harmless and defend each and every Releasee from and against
any and all losses, damages, liabilities, costs and/or expenses (including
reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder), claims, lawsuits or other proceedings incurred or
sustained by, or imposed upon, any Releasee based upon, arising out of, with
respect to or by reason, directly or indirectly, of any claim by any PCD Party
or any third party related to PCD client postage deposits.

 

2.           Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:

 

(a)          It has the full right and corporate or limited liability company,
as the case may be, power and authority to enter into, execute and deliver this
Release Agreement, to grant the release contained herein and to perform its
obligations hereunder.

 

(b)          The execution by the undersigned individual executing this Release
Agreement on its behalf, and the delivery of this Release Agreement on its
behalf, has been duly authorized by all necessary corporate or limited liability
company, as the case may be, action on the part of such Party, and such
undersigned individual is a duly authorized signatory of such Party.

 

(c)          This Release Agreement has been duly and validly executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties hereto) constitutes the legal, valid and binding obligation
of the Party, enforceable against it in accordance with its terms, except as may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar Laws and equitable principles related to or affecting creditors’
rights generally or the effect of general principles of equity.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF THE PARTIES HEREIN, (A)
NO PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS RELEASE AGREEMENT, IT HAS NOT
RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY (OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH HEREIN), OR ANY OTHER PERSON ON SUCH OTHER
PARTY’S BEHALF.

 



 4 

 

 

3.           Miscellaneous.

 

(a)          Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(b)          Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter.

 

(c)          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder.

 

(d)          No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

(e)          Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

(f)           Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

i.             This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction).

 



 5 

 

 

ii.            ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK IN THE BOROUGH OF MANHATTAN,
AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

iii.           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section.

 

(g)          Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

(h)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement. Either Party may copy this
completed Agreement for electronic storage in a non-editable format, at which
time the paper form of this Agreement may be destroyed. Each Party agrees that
following the electronic storage of this Agreement, any hardcopy printout of
that electronically stored information will constitute an original of this
Agreement.

 



 6 

 

 

IN WITNESS WHEREOF, the Parties have caused this Release Agreement to be duly
executed and delivered as of the date first written above.

 



    Irish Studio LLC      /s/ Liam Lynch       Name: Liam Lynch           By:
   /s/ Liam Lynch         Name: Liam Lynch           Title: Managing Member    
        Studio Membership Services, LLC    FulCircle Media, LLC             By:
   /s/ Liam Lynch   By: /s/ Liam Lynch     Name: Liam Lynch       Name: Liam
Lynch       Title: Managing Member       Title: Managing Member           Media
Data Resources, LLC    Palm Coast Data LLC            By:    /s/ Liam Lynch  
By:    /s/ Liam Lynch     Name: Liam Lynch       Name: Liam Lynch       Title:
Managing Member       Title: Managing Member           11 Commerce Blvd
Holdings, LLC                 By:    /s/ Liam Lynch         Name: Liam Lynch    
      Title: Managing Member                    

 



 7 

 

 

AMREP Corporation   American Republic Investment Co.           By:    /s/
Christopher V. Vitale   By:    /s/ Christopher V. Vitale     Name: Christopher
V. Vitale       Name: Christopher V. Vitale       Title: President       Title:
President           AMREP Southwest Inc.   Outer Rim Investments, Inc.          
By:    /s/ Christopher V. Vitale   By:    /s/ Christopher V. Vitale     Name:
Christopher V. Vitale       Name: Christopher V. Vitale       Title: President  
    Title: President           Palm Coast Data Holdco, Inc.   Commerce Blvd
Holdings LLC           By:    /s/ Christopher V. Vitale   By:    /s/ Christopher
V. Vitale     Name: Christopher V. Vitale       Name: Christopher V. Vitale    
  Title: President       Title: President           Two Commerce LLC            
  By:    /s/ Christopher V. Vitale         Name: Christopher V. Vitale          
Title: President                  

 



 8 

 

 

 



Exhibit E to the Settlement Agreement

 



RELEASE AGREEMENT

 

This Release Agreement, dated as of May 18, 2020 (the “Release Agreement”), is
made

 

·by AMREP Corporation, an Oklahoma corporation (“AXR”), American Republic
Investment Co., a Delaware corporation (“ARIC”), AMREP Southwest Inc., a New
Mexico corporation (“ASW”), Outer Rim Investments, Inc., a New Mexico
corporation (“ORI”), Palm Coast Data Holdco, Inc., a Delaware corporation
(“PCDH”), Commerce Blvd Holdings LLC, a Florida limited liability company
(“CBH”), and Two Commerce LLC, a Florida limited liability company (“TC”, and
together with AXR, ARIC, ASW, ORI, PCDH and CBH, the “AMREP Parties”),    

·in favor of Liam Lynch, an individual (“Lynch”), Irish Studio, LLC, a Delaware
limited liability company (“IS”), Studio Membership Services, LLC, a Delaware
limited liability company (“SMS”), FulCircle Media, LLC, a Delaware limited
liability company (“FCM”), Media Data Resources, LLC, a Delaware limited
liability company (“MDR”), 11 Commerce Blvd Holdings, LLC, a Delaware limited
liability company (“11 CBH”), and Palm Coast Data LLC, a Delaware limited
liability company (“PCD”, and together with Lynch, IS, SMS, FCM, MDR and 11 CBH,
the “PCD Parties”) (the PCD Parties and the AXR Entities are referred to as the
“Parties”, and each, a “Party”), and the other Releasees (defined below).

 

WITNESSETH:

 

WHEREAS, Lynch is the majority member in, and majority owner of, IS;

 

WHEREAS, IS is the sole member in, and sole owner of, SMS;

 

WHEREAS, SMS is the sole member in, and sole owner of, each of PCD and MDR;

 

WHEREAS, PCD is the sole member in, and sole owner of, FCM;

 

WHEREAS, AXR owns all of the issued and outstanding shares of capital stock of
ARIC;

 

WHEREAS, ARIC owns all of the issued and outstanding shares of capital stock of
PCDH and ASW;

 

WHEREAS, ARIC is the sole member in, and sole owner of, CBH;

 

WHEREAS, ASW owns all of the issued and outstanding shares of capital stock of
ORI;

 

WHEREAS, ORI is the sole member in, and sole owner of, TC;

 

WHEREAS, each of the PCD Parties are Affiliates (as defined herein);

 



 

 

 

WHEREAS, each of the AMREP Parties are Affiliates;

 

WHEREAS, the PCD Parties and the AMREP Parties are entering into Settlement
Agreement of even date herewith (the “Settlement Agreement”) by which this
Release Agreement is a required document; and

 

WHEREAS, each AMREP Party and the other Releasors (as defined herein) are
releasing each PCD Party and each of their Affiliates and the other Releasees
(as defined herein) from the Released Claims (as defined herein).

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.             Release.

 

(a)         Notwithstanding anything else contained in this Release Agreement,
the provisions of Section 1 of this Release Agreement are effective if and only
if (A) all amounts have been timely paid by PCD to PCDH pursuant to paragraph 1
of Article II of the Settlement Agreement on or before May 18, 2020, (B) all
amounts have been timely paid by PCD to TC pursuant to sections 2(C) and 2(D) of
the Second Lease Amendment for Property–2 Commerce (as defined in the Settlement
Agreement) on or before May 18, 2020 and (C) all amounts have been timely paid
by PCD to CBH pursuant to sections 2(C) and 2(D) of the Second Lease Amendment
for Property–11 Commerce (as defined in the Settlement Agreement) on or before
May 18, 2020. Each AMREP Party, for itself and on behalf of each other Releasor,
hereby irrevocably and unconditionally releases, waives and forever discharges
each Releasee of and from any and all Released Claims.

 

(i)               The term “Claims” means actions, causes of action, suits,
losses, liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands, of every kind and nature whatsoever,
whether now known or unknown, foreseen or unforeseen, matured or unmatured,
suspected or unsuspected, unanticipated as well as anticipated, that now exist
or may hereafter accrue based on matters now unknown as well as known, in law,
admiralty or equity, which any of such Releasors ever had, now have or hereafter
can, shall or may have against any of such Releasees for, upon or by reason of
any matter, cause, conduct, event, occurrence, omission or thing whatsoever,
existing or occurring before the date hereof

 

(ii)              The term “Releasor” means each AMREP Party, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each
AMREP Party or each of its Affiliates; provided that, the term “Releasor” shall
not include any PCD Party.

 

(iii)            The term “Releasee” means each PCD Party, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each PCD
Party or each of its Affiliates; provided that, the term “Releasee” shall not
include any AMREP Party.

 



2

 

 

(iv)             The term “Affiliate” of a Person means any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(v)              The term “Person” means an individual, corporation,
partnership, joint venture, limited liability company, governmental authority,
unincorporated organization, trust, association or other entity.

 

(vi)             The term “Law” means any statute, law, ordinance, regulation,
rule, code, order, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator or federal, state or
local court or tribunal of competent jurisdiction.

 

(vii)          The term “Released Claims” means any and all Claims arising from
events occurring from the beginning of time to the date of this Release
Agreement including any and all Claims which were or could have been included in
the TC Lawsuit (as defined in the Settlement Agreement) and/or the CBH Lawsuit
(as defined in the Settlement Agreement), but specifically excludes any Claims
(i) arising under or for the purpose of enforcing the terms and provisions of
the Settlement Agreement (including the exhibits thereto), (ii) relating to the
2 Commerce Lease Agreement (as amended) which arise after the date hereof,
and/or (iii) relating to the 11 Commerce Lease Agreement (as amended) which
arise after the date hereof.

 

(b)         Each AMREP Party, on behalf of itself and each other Releasor,
hereby irrevocably agrees to refrain from directly or indirectly asserting any
claim or demand or commencing (or causing to be commenced) any suit, action, or
proceeding of any kind, in any court or before any tribunal, against any
Releasee based upon any Released Claim.

 

(c)         Each AMREP Party, on behalf of itself and each other Releasor,
represents and warrants that (i) it or another Releasor is the exclusive owner
of the Released Claims and that, as of the date hereof, no Releasor has
assigned, sold, transferred or otherwise conveyed any Released Claim to any
other person or entity and (ii) as of the date hereof, no Releasor has filed
with any court, tribunal or alternative dispute resolution organization any
claim, demand, action, joinder or cause of action against any Releasee except
the TC Lawsuit and the CBH Lawsuit. If this warranty and representation should
later be found to be untrue, then, in addition to any other relief or damages to
which a Releasee may be entitled, each AMREP Party shall, at no cost or expense
to any Releasee, immediately file all documents and take all action necessary to
have the claim, action or cause of action dismissed or discontinued with
prejudice.

 



3

 

 

(d)         Each AMREP Party, on behalf of itself and each other Releasor,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that any Releasor now knows or believes to exist
regarding the subject matter of the release contained in this Section 1, and
which, if known at the time of signing this Release Agreement, may have
materially affected this Release Agreement and such Party’s decision to enter
into it and grant the release contained in this Section 1. Nevertheless, each
AMREP Party, on behalf of itself and each other Releasor, intends to and does
fully, finally and forever waive, settle and release all Released Claims that
now exist, may arise or accrue hereafter or previously existed, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of any additional or different facts. Each AMREP
Party, on behalf of itself and each other Releasor, hereby waives, settles and
releases any right or Released Claims that might arise as a result of any such
different or additional Claims or facts.

 

2.           Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:

 

(a)         It has the full right and corporate or limited liability company, as
the case may be, power and authority to enter into, execute and deliver this
Release Agreement, to grant the release contained herein and to perform its
obligations hereunder.

 

(b)         The execution by the undersigned individual executing this Release
Agreement on its behalf, and the delivery of this Release Agreement on its
behalf, has been duly authorized by all necessary corporate or limited liability
company, as the case may be, action on the part of such Party, and such
undersigned individual is a duly authorized signatory of such Party.

 

(c)         This Release Agreement has been duly and validly executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties hereto) constitutes the legal, valid and binding obligation
of the Party, enforceable against it in accordance with its terms, except as may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar Laws and equitable principles related to or affecting creditors’
rights generally or the effect of general principles of equity.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF THE PARTIES HEREIN, (A)
NO PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS RELEASE AGREEMENT, IT HAS NOT
RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY (OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH HEREIN), OR ANY OTHER PERSON ON SUCH OTHER
PARTY’S BEHALF.

 



4

 

 

3.           Miscellaneous.

 

(a)           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(b)           Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter.

 

(c)           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder.

 

(d)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

(e)           Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 



5

 

 

(f)            Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

i.              This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction).

 

ii.             ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED
IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE
OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK IN THE BOROUGH OF
MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

iii.            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section.

 

(g)           Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

(h)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement. Either Party may copy this
completed Agreement for electronic storage in a non-editable format, at which
time the paper form of this Agreement may be destroyed. Each Party agrees that
following the electronic storage of this Agreement, any hardcopy printout of
that electronically stored information will constitute an original of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



6

 

 

IN WITNESS WHEREOF, the Parties have caused this Release Agreement to be duly
executed and delivered as of the date first written above.

 



AMREP Corporation   American Republic Investment Co.       By: /s/ Christopher
V. Vitale   By: /s/ Christopher V. Vitale   Name: Christopher V. Vitale    
Name: Christopher V. Vitale   Title: President     Title: President     AMREP
Southwest Inc.   Outer Rim Investments, Inc.     By: /s/ Christopher V. Vitale  
By: /s/ Christopher V. Vitale   Name: Christopher V. Vitale     Name:
Christopher V. Vitale   Title: President     Title: President     Palm Coast
Data Holdco, Inc.     Commerce Blvd Holdings LLC       By: /s/ Christopher V.
Vitale   By: /s/ Christopher V. Vitale   Name: Christopher V. Vitale     Name:
Christopher V. Vitale   Title: President     Title: President     Two Commerce
LLC           By: /s/ Christopher V. Vitale       Name: Christopher V. Vitale  
    Title: President    

 



7

 

 



    Irish Studio LLC       /s/ Liam Lynch   By: /s/ Liam Lynch Name: Liam Lynch
    Name: Liam Lynch     Title: Managing Member       Studio Membership
Services, LLC   FulCircle Media, LLC       By: /s/ Liam Lynch   By: /s/ Liam
Lynch   Name: Liam Lynch     Name: Liam Lynch   Title: Managing Member    
Title: Managing Member     Media Data Resources, LLC   Palm Coast Data LLC      
By: /s/ Liam Lynch   By: /s/ Liam Lynch   Name: Liam Lynch     Name: Liam Lynch
  Title: Managing Member     Title: Managing Member     11 Commerce Blvd
Holdings, LLC           By: /s/ Liam Lynch       Name: Liam Lynch       Title:
Managing Member    



 



8

 

 



 

 

 

 

Exhibit F to the Settlement Agreement

 



   

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000802

COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________/

 

   



JOINT STIPULATION FOR FINAL JUDGMENT

FOR POSSESSION AND EVICTION

 

Plaintiff Commerce Blvd Holdings LLC (“Plaintiff”) and Defendant Palm Coast Data
LLC (“Defendant,” together with Plaintiff, the “Parties”) file this Joint
Stipulation for Final Judgment for Possession and Eviction (“Joint
Stipulation”), and state as follows:

 

1.                  Plaintiff brought this action against Defendant for, among
other things, (i) (Count 1) eviction of Defendant from the leased premises and
property (“Premises”), which are the subject of the lease at issue (“Lease”) in
the Complaint, and (ii) (Count 2) damages against Defendant for breach of the
Lease.

 

2.                  The Parties have resolved their disputes, by, among other
things, entering into an Amendment to the Lease which amends the termination
date of the Lease to August 15, 2020. The Parties have agreed that in the event
Defendant does not surrender possession of the Premises on or before August 15,
2020, then Defendant shall be evicted and removed from the Premises without
further litigation.

 



3.                  The Parties agree to the immediate entry of the Stipulated
Final Judgment for Possession and Eviction (“Eviction Judgment”) attached hereto
as Exhibit 1.

 

4.                  Defendant stipulates to and waives any defense to entry of
the Eviction Judgment.

 



 2 

 

 

Case No.: 2019 CA 000802

 

5.                  Each of the Parties, by signing below, authorizes their
counsel to file this Joint Stipulation and stipulate to:

 

a.the immediate entry of the Eviction Judgment;    

b.the dismissal of Count II of this matter, with prejudice (except that the
Parties agree damages, rights and other remedies accruing under the Lease
between the Parties after the date of this Joint Stipulation shall not be
impacted by or released as a result of this Stipulation or dismissal); and    

c.this Court retaining jurisdiction over this action to enforce compliance with
the terms of this Joint Stipulation and the Eviction Judgment.

  



COMMERCE BLVD HOLDINGS LLC   PALM COAST DATA LLC By: /s/ Christopher V. Vitale  
By: /s/ Liam Lynch Name: Christopher V. Vitale   Name: Liam Lynch Title:
President   Title: Managing Member Date: May 18, 2020   Date: May 17, 2020      
   





 



 3 

 

 

Case No.: 2019 CA 000803

 

Respectfully submitted,

 

DUANE MORRIS LLP

201 South Biscayne Boulevard, Suite 3400

Miami, Florida 33131

Tel: (305) 960-2200

Fax: (305) 960-2201

 

By: /s/ Richard D. Shane                 

Michael J. Shuman, Esq.

Florida Bar No.: 17053

mjshuman@duanemorris.com

Richard D. Shane, Esq.

Florida Bar No.: 70611

rdshane@duanemorris.com

Counsel for Plaintiff

Commerce Blvd Holdings LLC

LOREN & KEAN LAW

7111 Fairway Drive, Suite 302

Palm Beach Gardens, FL 33418

Tel: (954) 474-7200

Fax: (561) 615-5708

 

By: /s/ Michael I. Kean                 

Michael I. Kean, Esq.

Florida Bar No.: 970750

mkean@lorenkeanlaw.com

Counsel for Defendant

Palm Coast Data LLC

 

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
the Florida Courts E-Filing Portal on this __ day of May, 2020 upon:

 

DUANE MORRIS LLP

Michael J. Shuman, Esq.

mjshuman@duanemorris.com

Richard D. Shane, Esq.

rdshane@duanemorris.com

201 South Biscayne Boulevard, Suite 3400

Miami, Florida 33131

Counsel for Plaintiff

Commerce Blvd Holdings LLC

LOREN & KEAN LAW

Michael I. Kean, Esq.

mkean@lorenkeanlaw.com

7111 Fairway Drive, Suite 302

Palm Beach Gardens, FL 33418

Counsel for Defendant

Palm Coast Data LLC

 

 

 



  By:  

 



 4 

 

 

Case No.: 2019 CA 000803

 

Exhibit 1

 



 5 

 

 

   

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000802

COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________/

 

   

 

STIPULATED FINAL JUDGMENT FOR POSSESSION AND EVICTION

 

THIS CAUSE is before the Court on Plaintiff Commerce Blvd Holdings LLC
(“Plaintiff”) and Defendant Palm Coast Data LLC’s (“Defendant,” together with
Plaintiff, the “Parties”) “Joint Stipulation for Final Judgment for Possession
and Eviction” (the “Joint Stipulation”), pursuant to which the Parties agree to
the entry of this “Stipulated Final Judgment for Possession and Eviction” (the
“Stipulated Eviction Judgment”) in favor of Plaintiff and against Defendant. The
Court having reviewed the Record, being advised of the Parties’ agreement in the
Joint Stipulation, and being otherwise duly advised in the premises, it is
hereby

 

ORDERED AND ADJUDGED AS FOLLOWS:

 

1.                  This Stipulated Eviction Judgment is entered in favor of
Plaintiff and against Defendant as to Count 1 of Plaintiff’s Complaint (for
Tenant Eviction) without further notice or hearing thereon, pursuant to the
Joint Stipulation between the Parties.

 

2.                  Pursuant to the agreement of the Parties, the Defendant may
continue to occupy the Premises until August 15, 2020. The Defendant shall fully
and finally vacate the Premises on or before August 15, 2020.

 

3.                  The Clerk of the Court shall forthwith issue a Writ of
Possession to Plaintiff, in the form attached as Exhibit “A”.

 



 

 

 

Case No.: 2019 CA 000803

 

4.                  The Sheriff is authorized to serve the Writ of Possession at
any time after August 15, 2020.

 

5.                  The Court has jurisdiction over the Parties and the subject
matter of this action, and the Court retains jurisdiction to enforce the Joint
Stipulation and this Stipulated Eviction Judgment.

 

DONE AND ORDERED in Bunnell, Flagler County, Florida this ___ day of
____________, 2020.

 

     



  HON. TERENCE PERKINS   CIRCUIT COURT JUDGE

 

Copies furnished to:

Michael J. Shuman, Esq.

mjshuman@duanemorris.com

Richard D. Shane, Esq.

rdshane@duanemorris.com

DUANE MORRIS LLP

201 South Biscayne Boulevard, Suite 3400

Miami, FL 33131

Attorneys for Plaintiff Commerce Blvd Holdings LLC

 

Michael I. Kean, Esq.

mkean@lorenkeanlaw.com

LOREN & KEAN LAW

7111 Fairway Drive, Suite 302

Palm Beach Gardens, FL 33418

Attorneys for Defendant Palm Coast Data LLC



 



 2 

 

 

Case No.: 2019 CA 000803

 

Exhibit A

 



 3 

 

 

Case No.: 2019 CA 000803 

 

   

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000802

COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________/

 

   

WRIT OF POSSESSION

THE STATE OF FLORIDA:

To the Sheriff of Flagler County, Florida

 

YOU ARE COMMANDED to remove all persons from the following described
non-residential property in Flagler County, Florida:

 

Palm Coast Data LLC

11 Commerce Boulevard

Palm Coast, Florida 32164 (“Premises”)

 

and put Plaintiff, COMMERCE BLVD HOLDINGS LLC, in possession of it, on or after
August 16, 2020.

 

Dated this ______ day of __________, 2020.

 

NOTE TO SHERIFF: THIS IS A COMMERCIAL PROPERTY,

DO NOT POST 24 HOUR NOTICE.

 

  Clerk of the Court    



      By                   Deputy Clerk

 



 4 

 

 

Case No.: 2019 CA 000803 

 



Exhibit G to Settlement Agreement

 



  IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER
COUNTY, FLORIDA       CASE NO.: 2019 CA 000803 TWO COMMERCE LLC, a Florida
limited liability company,       Plaintiff,       v.   PALM COAST DATA LLC, a
Delaware limited liability company; STUDIO MEMBERSHIP SERVICES, LLC, a Delaware
limited liability company; MEDIA DATA RESOURCES, LLC, a Delaware limited
liability company; and FULCIRCLE MEDIA, LLC, a Delaware limited liability
company,       Defendants.   ______________________________________/      

 

JOINT STIPULATION FOR FINAL JUDGMENT

FOR POSSESSION AND EVICTION

 

Plaintiff Two Commerce LLC (“Plaintiff”) and Defendant Palm Coast Data LLC
(“Defendant,” together with Plaintiff, the “Parties”) file this Joint
Stipulation for Final Judgment for Possession and Eviction (“Joint
Stipulation”), and state as follows:

 

1.            Plaintiff brought this action against Defendant for, among other
things, (i) (Count 1) eviction of Defendant from the leased premises and
property (“Premises”), which are the subject of the lease at issue (“Lease”) in
the Complaint, and (ii) (Count 2) damages against Defendant for breach of the
Lease.

2.             The Parties have resolved their disputes, by, among other things,
entering into an Amendment to the Lease which amends the termination date of the
Lease to August 15, 2020. The Parties have agreed that in the event Defendant
does not surrender possession of the Premises on or before August 15, 2020, then
Defendant shall be evicted and removed from the Premises without further
litigation.

 

3.             The Parties agree to the immediate entry of the Stipulated Final
Judgment for Possession and Eviction (“Eviction Judgment”) attached hereto as
Exhibit 1.

4.             Defendant stipulates to and waives any defense to entry of the
Eviction Judgment.

 



 

 

 

Case No.: 2019 CA 000803

 

5.             Each of the Parties, by signing below, authorizes their counsel
to file this Joint Stipulation and stipulate to:

 

a.the immediate entry of the Eviction Judgment; b.the dismissal of Count II of
this matter, with prejudice (except that the Parties agree damages, rights and
other remedies accruing under the Lease between the Parties after the date of
this Joint Stipulation shall not be impacted by or released as a result of this
Stipulation or dismissal); and c.this Court retaining jurisdiction over this
action to enforce compliance with the terms of this Joint Stipulation and the
Eviction Judgment.

 

TWO COMMERCE LLC   PALM COAST DATA LLC By: /s/ Christopher V. Vitale   By: /s/
Liam Lynch Name: Christopher V. Vitale   Name: Liam Lynch Title: President  
Title: Managing Member Date: May 18. 2020   Date: May 17, 2020          

 



2

 

 

Case No.: 2019 CA 000803

 

Respectfully submitted,

 

DUANE MORRIS LLP   LOREN & KEAN LAW 201 South Biscayne Boulevard, Suite 3400  
7111 Fairway Drive, Suite 302 Miami, Florida 33131   Palm Beach Gardens, FL
33418 Tel: (305) 960-2200   Tel: (954) 474-7200 Fax: (305) 960-2201   Fax: (561)
615-5708       By: /s/ Richard D. Shane   By: /s/ Michael I. Kean Michael J.
Shuman, Esq.   Michael I. Kean, Esq. Florida Bar No.: 17053   Florida Bar No.:
970750 mjshuman@duanemorris.com   mkean@lorenkeanlaw.com Richard D. Shane, Esq.
  Counsel for Defendant Florida Bar No.: 70611   Palm Coast Data LLC
rdshane@duanemorris.com     Counsel for Plaintiff     Two Commerce LLC    

 

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
the Florida Courts E-Filing Portal on this __ day of ________________, _____
upon:

 

DUANE MORRIS LLP   LOREN & KEAN LAW Michael J. Shuman, Esq.   Michael I. Kean,
Esq. mjshuman@duanemorris.com   mkean@lorenkeanlaw.com Richard D. Shane, Esq.  
7111 Fairway Drive, Suite 302 rdshane@duanemorris.com   Palm Beach Gardens, FL
33418 201 South Biscayne Boulevard, Suite 3400   Counsel for Defendant Miami,
Florida 33131   Palm Coast Data LLC Counsel for Plaintiff     Two Commerce LLC  
 

 

  By:  

 



3

 

 

Case No.: 2019 CA 000803

 

 

 

Exhibit 1

 

 

 

 

 

 



4

 

 

  IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER
COUNTY, FLORIDA       CASE NO.: 2019 CA 000803 TWO COMMERCE LLC, a Florida
limited liability company,       Plaintiff,       v.       PALM COAST DATA LLC,
a Delaware limited liability company; STUDIO MEMBERSHIP SERVICES, LLC, a
Delaware limited liability company; MEDIA DATA RESOURCES, LLC, a Delaware
limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware limited
liability company,       Defendants.      
______________________________________/  

 

STIPULATED FINAL JUDGMENT FOR POSSESSION AND EVICTION

 

THIS CAUSE is before the Court on Plaintiff Two Commerce LLC (“Plaintiff”) and
Defendant Palm Coast Data LLC’s (“Defendant,” together with Plaintiff, the
“Parties”) “Joint Stipulation for Final Judgment for Possession and Eviction
(the “Joint Stipulation”), pursuant to which the Parties agree to the entry of
this “Stipulated Final Judgment for Possession and Eviction (the “Stipulated
Eviction Judgment”) in favor of Plaintiff and against Defendant. The Court
having reviewed the Record, being advised of the Parties’ agreement in the Joint
Stipulation, and being otherwise duly advised in the premises, it is hereby

ORDERED AND ADJUDGED AS FOLLOWS:

 

1.            This Stipulated Eviction Judgment is entered in favor of Plaintiff
and against Defendant as to Count 1 of Plaintiff’s Complaint (for Tenant
Eviction) without further notice or hearing thereon, pursuant to the Joint
Stipulation between the Parties.

 

2.            Pursuant to the agreement of the Parties, the Defendant may
continue to occupy the Premises until August 15, 2020. The Defendant shall fully
and finally vacate the Premises on or before August 15, 2020.

 

3.            The Clerk of the Court shall forthwith issue a Writ of Possession
to Plaintiff, in the form attached as Exhibit “A.”.

 



 

 

 

Case No.: 2019 CA 000803

 

4.            The Sheriff is authorized to serve the Writ of Possession at any
time after August 15, 2020.

 

5.           The Court has jurisdiction over the Parties and the subject matter
of this action, and the Court retains jurisdiction to enforce the Joint
Stipulation and this Stipulated Eviction Judgment.

 

DONE AND ORDERED in Bunnell, Flagler County, Florida this ___ day of
____________, 2020.

 

          HON. TERENCE PERKINS     CIRCUIT COURT JUDGE

 

Copies furnished to:

 

Michael J. Shuman, Esq.

mjshuman@duanemorris.com

Richard D. Shane, Esq.

rdshane@duanemorris.com

DUANE MORRIS LLP

201 South Biscayne Boulevard, Suite 3400

Miami, FL 33131

Attorneys for Plaintiff Two Commerce LLC

 

Michael I. Kean, Esq.

mkean@lorenkeanlaw.com

LOREN & KEAN LAW

7111 Fairway Drive, Suite 302

Palm Beach Gardens, FL 33418

Attorneys for Defendant Palm Coast Data LLC

 



2

 

 

Case No.: 2019 CA 000803

 

 

Exhibit A

 

 

 

 



3

 

 

Case No.: 2019 CA 000803

 

    IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER
COUNTY, FLORIDA           CASE NO.: 2019 CA 000803 TWO COMMERCE LLC, a Florida
limited liability company,           Plaintiff,           v.           PALM
COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,           Defendants.          
______________________________________/    

 

WRIT OF POSSESSION

THE STATE OF FLORIDA:

To the Sheriff of Flagler County, Florida

 

YOU ARE COMMANDED to remove all persons from the following described
non-residential property in Flagler County, Florida:

 

Palm Coast Data LLC

2 Commerce Boulevard

Palm Coast, Florida 32164 (“Premises”)

 

and put Plaintiff, TWO COMMERCE LLC, in possession of it, on or after August 16,
2020.

 

Dated this ______ day of __________, 2020.

 

NOTE TO SHERIFF: THIS IS A COMMERCIAL PROPERTY,

DO NOT POST 24 HOUR NOTICE.

 

  Clerk of the Court         By       Deputy Clerk

 



4

 